No opinion. Judgment modified by striking therefrom all the directions for the sale of land awarded to plaintiff under the partition on account of the charge of the costs of the defendant Huntington, or of the expenses of the commissioners, and by inserting in lieu theieof a direction that the defendant Huntington have judgment for his costs, and also the expenses and disbursements that he may pay to the commissioners, and that he may have execution therefor, and also a direction that the plaintiff be let into possession Of the land awarded him; and judgment further modified by reducing the extra allowance to the defendant Huntington from $1,500 to the sum of $1,000. No costs of this appeal to either party. See 45 N. Y. Supp. 768,1136.